 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.5
 
 

 


Sublease Agreement
 
Between
 
FRANKLIN DEVELOPMENT CORPORATION
 
as Sublandlord
 
and
 
FRANKLIN COVEY PRODUCTS, LLC
 
as Tenant
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


Table of Contents



   
Page
 
ARTICLE I
BASIC LEASE PROVISIONS AND DEFINITIONS
1
 
 
1.1
Building and the Properties
1
 
1.2
Premises
1
 
1.3
Lease Term
1
 
1.4
Base Rent
1
 
1.5
Tenant’s Share of Other Charges and Property Taxes
2
 
1.6
Adjustment to Base Rent
2
 
1.7
Permitted Uses
2
 
1.8
Definition of Sublandlord’s Agents and Tenant’s Agents
2
 
ARTICLE II
PREMISES
3
 
 
2.1
Lease of the Premises; Work Letter
3
 
2.2
Condition of the Premises
3
 
2.3
Signs
3
 
2.4
Net Rentable Area
3
 
2.5
Relocation
3
 
ARTICLE III
COMMENCEMENT DATE
3
 
 
3.1
Commencement Date
3
 
3.2
Holding Over
4
 
ARTICLE IV
RENT
4
 
 
4.1
Payment
4
 
4.2
Base Rent
4
 
4.3
Tenant’s Share of Other Charges
4
 
4.4
Tenant’s Share of Property Taxes
5
 
4.5
Other Impositions
6
 
4.6
Tax Protest
6
 
ARTICLE V
SUBLANDLORD’S SERVICES
7
 
 
5.1
Electricity
7
 
5.2
Air-Conditioning
7
 
5.3
Heat
7
 
5.4
Janitorial Services
7
 
5.5
Water
8
 
5.6
No Liability
8


 

-i-

--------------------------------------------------------------------------------

Table of Contents


 
5.7
Utility Deregulation
8
 
ARTICLE VI
TENANT’S CARE OF PREMISES
9
 
 
6.1
Waste
9
 
6.2
Alterations, Additions or Improvements
9
 
6.3
No Overloading
10
 
6.4
No Liens
10
 
6.5
Property and Improvements at Tenant’s Risk
10
 
6.6
Flammables, Explosives or Toxic Substances
10
 
6.7
Hazardous Materials Defined
11
 
6.8
Environmental Regulations Defined
11
 
6.9
Compliance; Environmental Compliance
11
 
6.10
Termination and Surrender
12
 
6.11
Tenant’s Supplemental Security Measures
12
 
ARTICLE VII
TRANSFER OF INTEREST, PRIORITY OF LIEN
13
 
 
7.1
Assignment and Sublease
13
 
7.2
Right of First Refusal
13
 
7.3
Subordination
14
 
7.4
Sublandlord’s Lien
15
 
ARTICLE VIII
DAMAGE AND DESTRUCTION; EMINENT DOMAIN
15
 
 
8.1
Damage and Destruction
15
 
8.2
Eminent Domain
15
 
ARTICLE IX
LIABILITY; INDEMNIFICATION; INSURANCE
16
 
 
9.1
Waiver of Claims
16
 
9.2
Indemnification
16
 
9.3
Insurance Requirements
17
 
9.4
General Provisions with Respect to Tenant’s Insurance
18
 
9.5
Waiver of Subrogation
18
 
9.6
Notice
18
 
ARTICLE X
ACCESS TO THE PREMISES
18
 
 
10.1
Access to the Premises
18
 
ARTICLE XI
FAILURE TO PERFORM, DEFAULTS, REMEDIES
18
 
 
11.1
Defaults
18
 
11.2
Remedies
19
 
11.3
Breach by Tenant or Sublandlord
20


 

-ii-

--------------------------------------------------------------------------------

Table of Contents


 
11.4
Sublandord’s Default; Tenant’s Remedies
20
 
11.5
Payments
21
 
11.6
Mediation
21
 
 
 
 
ARTICLE XII
QUIET ENJOYMENT; RESERVATIONS BY SUBLANDLORD; NO CONSTRUCTIVE EVICTION;
REPRESENTATIONS AND WARRANTIES OF SUBLANDLORD
21
 
 
 
12.1
Quiet Enjoyment
21
 
12.2
Reservations by Sublandlord
22
 
12.3
Attornment
22
 
12.4
Surrender of the Premises
22
 
12.5
Master Lease
22
 
12.6
Representation and Warranties of Sublandlord
23
 
12.7
Representations and Warranties of Tenant
23
 
ARTICLE XIII
RULES AND REGULATIONS
23
 
 
13.1
Rules and Regulations
23
 
ARTICLE XIV
COMMUNICATIONS
24
 
 
14.1
Communications
24
 
14.2
Notice Addresses
24
 
ARTICLE XV
MISCELLANEOUS PROVISIONS
25
 
 
15.1
Tenant Estoppel Certificates
25
 
15.2
Termination Option
25
 
15.3
Telecommunications
26
 
15.4
Brokerage Fees
26
 
15.5
Attorney’s and Professional’s Fees
26
 
15.6
Liability of Sublandlord and Tenant
26
 
15.7
Tenant’s Authority
27
 
15.8
Parking
27
 
15.9
Sublandlord Approval
27
 
15.10
Unenforceability/Joint and Several Liability
27
 
15.11
Headings, Miscellaneous
27
 
15.12
Force Majeure
27
 
15.13
Entire Agreement
27
 
15.14
Governing Law
27


 

-iii-

--------------------------------------------------------------------------------

Table of Contents


 
15.15
Forum Selection; Jury Trial Waiver
27
 
15.16
Memorandum of Lease
28
 
15.17
Not Binding Lease
28
 
15.18
Successors and Assigns
28
 
15.19
Non-Waiver
28
 
15.20
Counterparts
28
 
15.21
Time is of the Essence
28
 
15.22
Survival of Obligations
28



 


 


SCHEDULE OF EXHIBITS


EXHIBIT A           OUTLINE OF THE PREMISES
EXHIBIT B            RULES AND REGULATIONS
EXHIBIT C            TENANT IMPROVEMENT ALLOWANCE
EXHIBIT D            LEASE EXTENSION ADDENDUM
EXHIBIT E             MASTER LEASE

 

-iv-

--------------------------------------------------------------------------------

Table of Contents
 
SUBLEASE AGREEMENT
 
THIS SUBLEASE AGREEMENT (the “Lease” or “Agreement”) is entered into as of
the 7th day of July, 2008, to be effective as of July 5, 2008, 11:59 P.M.,
Mountain Standard Time, by and between FRANKLIN DEVELOPMENT CORPORATION, a Utah
corporation (“Sublandlord”), and FRANKLIN COVEY PRODUCTS, a Utah limited
liability company (“Tenant”).
 
Sublandlord is the tenant under that certain Lease Agreement by and between
Sublandlord and Franklin SaltLake, LLC, a Utah limited liability company (“Prime
Landlord”) dated June 12, 2005 (the “Master Lease”).  Pursuant to the rights
granted to Sublandlord under the Master Lease, Sublandlord hereby leases to
Tenant and Tenant hereby rents from Sublandlord the Premises (as defined in
Section 1.2).  This Lease has been executed and delivered pursuant to the Master
Asset Purchase Agreement dated May 22, 2008 among Franklin Covey Canada, Ltd., a
Canadian corporation,  Franklin Covey de Mexico S. de R.L. de C.V., a Mexican
company, Franklin Covey Europe, Ltd., a UK registered company, Franklin Covey
Client Sales, Inc., a Utah corporation, Franklin Covey Catalog Sales, Inc., a
Utah corporation, Franklin Covey Product Sales, Inc., a Utah corporation, and
Franklin Covey Printing, Inc., a Utah corporation (collectively, the “Selling
Parties”), and Tenant, as amended (the “Purchase Agreement”).  Sublandlord is a
related entity to the Selling Parties and will receive a real and material
benefit as a result of this Sublease.  Capitalized terms used but not defined
herein have the meanings ascribed to them in the Purchase Agreement.  Intending
to be legally bound under this Lease and in consideration of the agreements
herein made, and other good and valuable consideration, Sublandlord and Tenant
hereby agree as follows:
 
ARTICLE I

 
BASIC LEASE PROVISIONS AND DEFINITIONS
 
1.1 Building and the Properties.  The premises leased hereunder are comprised of
portions of the following buildings: Franklin, Washington, Jefferson, Patrick
Henry and Adams buildings located in the office park commonly known as 2650
South Decker Lake Boulevard, Salt Lake City, Utah (collectively, the
“Building”).  As used herein, the term “Properties” shall mean and refer to that
certain real property upon which each of the buildings identified in the
foregoing sentence are located, and as further defined in the Master Lease.
 
1.2 Premises.  The “Premises” are depicted on attached Exhibit A and
incorporated by reference and are deemed to consist of approximately 54,676
square feet of Net Rentable Area (defined in Section 2.4).  The parties
acknowledge that the Net Rentable Area is broken down into the following areas,
which areas are further depicted in Exhibit A: (a) 53,701 rentable square feet
(“Office Space”); (b) 975 rentable square feet (“Computer Room”); and (c) 23,280
rentable square feet (“Shared Space”).  As to the Office Space and the Computer
Room, Tenant shall have the exclusive right to these areas.  With respect to the
Shared Space, Tenant and Sublandlord shall have equal access and rights to such
space and shall use such space in common (but to the exclusion of any other
persons).  With respect to the Shared Space, Tenant shall only be responsible
for rent on 11,640 rentable square feet (or 50%) thereof, as further specified
herein.  The following areas shall not be included as Net Rentable Area;
however, Tenant and its employees shall have the right to use (i) the wellness
center serving the Premises, pursuant to the same arrangement (including but not
limited to, fees, membership qualifications, and limitations on use) to which
Sublandlord is a party; and (ii) any corridors, elevator lobbies, ground floor
lobbies, vestibules, service and freight areas, restrooms, elevator and
mechanical rooms, telephone and electrical closets, and other similar
 

 

--------------------------------------------------------------------------------

Table of Contents

facilities provided for the benefit of all tenants of the Building, visitors to
the Building, or Sublandlord (such areas collectively defined as “Common
Areas”).  Tenant and Tenant’s Agents rights in the Common Areas shall be only to
the same extent as those of Sublandlord under the Master Lease.  
 
1.3 Lease Term.  The “Lease Term” shall commence on the Closing Date (as defined
under the Purchase Agreement) (the “Commencement Date”), and shall end at
midnight on June 30, 2025 (the “Termination Date”), unless terminated earlier in
accordance with the terms of this Lease.  The Lease Term may be extended, at
Tenant’s option, in accordance with the Lease Extension Addendum attached as
Exhibit D.
 
1.4 Base Rent.  “Base Rent” is collectively the Office Space Base Rent, the
Computer Room Base Rent and the Shared Space Base Rent.  Base Rent is to be paid
from the Commencement Date through the Termination Date, and is payable on the
first day of each month in advance in the amounts set forth below and subject to
adjustment as provided in Section 1.6.  Base Rent for any partial month shall be
prorated based on the number of days in that month.
 
 
1.4.1
“Office Space Base Rent” is $9.00 per rentable square foot, $40,275.75 per
month, and $483,309 per year;

 
 
1.4.2
“Computer Room Base Rent” is $12.00 per rentable square foot, $975.00 per month,
and $11,700.00 per year; and

 
 
1.4.3
“Shared Space Base Rent” is $9.00 per rentable square foot for shared space in
the Adams, Jefferson, Washington and Patrick Henry buildings, and $12.00 per
rentable square foot in the Franklin Building, $10,003.75 per month, and
$120,045.00 per year.

 
1.5 Tenant’s Share of Other Charges and Property Taxes.  (a) “Tenant’s Share” of
“Other Charges” (defined in Section 4.3) is 21.27% of such costs as further
specified in Section 4.3 below, and (b) “Tenant’s Share” of “Property Taxes”
(defined in Section 4.4) is 17.8% of such taxes.  Tenant’s Share is subject to
adjustment due to re-measurement of the Net Rentable Area, provided such
re-measurement is performed in accordance with the ANSI/BOMA Z65.1-1996
Standard, if any be performed, and documentation evidencing the same is provided
to Tenant.
 
1.6 Adjustment to Base Rent.  Commencing on July 1, 2010 and each July 1
thereafter, Base Rent shall be increased by two percent (2%) of the Base Rent in
effect immediately prior to the date of increase.  If Tenant exercises any of
the options to extend this Lease, Base Rent shall be increased by the same
percentages set forth in the Master Lease.  
 
1.7 Permitted Uses.  The parties acknowledge and agree that Tenant is acquiring
this leasehold interest in accordance with the Purchase Agreement, and that as
such, Tenant’s predecessor-in-interest has been using the Premises to effectuate
the goals and purposes of Tenant’s business.  Tenant may use the Premises in any
manner that is consistent with the historical use of the Premises for a period
of twenty-four months prior to the Commencement Date, including without
limitation, general office use, a photo lab, graphics art production, and a call
center (the “Permitted Use”).  Tenant shall not use the Premises for any purpose
other than the Permitted Use.  Except as expressly allowed as a Permitted Use,
Tenant’s use of the Premises shall be subject to all terms and provisions of the
Master Lease, including but not limited to, the obligation to comply with any
restrictive covenants applicable to the Premises.  Tenant’s and Sublandlord’s
use of the
 

2

--------------------------------------------------------------------------------

Table of Contents

Premises are subject to the “Rules and Regulations” set forth on attached
Exhibit B, as modified and enforced in accordance with Section 13.1.  
 
1.8 Definition of Sublandlord’s Agents and Tenant’s Agents.  “Sublandlord’s
Agents” includes any asset manager, property manager, agent, managing agent,
affiliate, contractor, employee, director, officer, partner, or servant of
Sublandlord, or any corporate or other legal entity affiliated with Sublandlord
or third party operator and owner of the Building, and “Tenant’s Agents”
includes any agent, officer, employee, servant, partner, independent contractor,
licensee, invitee, or visitor of Tenant.
 
ARTICLE II
 
PREMISES
 
2.1 Lease of the Premises; Work Letter.  Sublandlord leases the Premises to
Tenant, and Tenant leases the Premises from Sublandlord complete with any
improvements thereto, together with the right-in-common to the use of any of the
Common Areas (which shall include the wellness center) within the
Properties.  Sublandlord agrees to provide the tenant improvement allowance
described in Exhibit C (the “Tenant Improvement Allowance”), but has no
obligation to construct any improvements in the Premises.  
 
2.2 Condition of the Premises.  Except as otherwise provided in this Lease, by
occupying the Premises, Tenant:  (a) acknowledges that it has had full
opportunity to examine the Building, including the Premises, and accepts the
same in its as-is, where-is condition, without representation or warranty of any
kind, and (b) accepts the Premises and acknowledges that the Premises must
comply with all requirements imposed upon Sublandlord under the Master
Lease.  This Lease does not grant any right to light or air over or about the
Premises or Building.  
 
2.3 Signs.  Without the prior written consent of Sublandlord, Tenant shall not
erect or install on the exterior of the Building, on any window, or in any
lobby, hallway or door therein located, any sign or other type
display.  Notwithstanding the foregoing, Sublandlord will provide and install
identification letters or numerals on doors of the Premises in the building
standard fonts at Tenant’s expense.  Tenant may not use any other signage or
lettering without Sublandlord’s prior written consent.  Sublandlord has provided
a location in the lobby of the Building a directory of tenant names and
locations.  At Tenant’s cost, Sublandlord will provide and install directory
strips.  
 
2.4 Net Rentable Area.  The term “Net Rentable Area” means the sum of the net
useable area, which is computed by measuring to the inside finish of the
Building’s exterior glass line, to the exterior side of partitions that separate
the Premises from the Building’s interior non-rentable areas not within the
Premises, and to the center of partitions that separate the Premises from
adjoining rentable areas.  The parties stipulate that the Net Rentable Area of
the Premises is that stated in Section 1.2.
 
2.5 Relocation.  [INTENTIONALLY DELETED.]
 

3

--------------------------------------------------------------------------------

Table of Contents

ARTICLE III

 
COMMENCEMENT DATE
 
3.1 Commencement Date.  Sublandlord shall make the Premises available for
occupancy on the Commencement Date.
 
3.2 Holding Over.  If Tenant remains in possession of the Premises after the
expiration or earlier termination of the Lease Term without the execution of a
new lease or an extension hereof, Tenant’s occupancy will be from month-to-month
at 110% of the Base Rent due for the last full calendar month during the
holdover period plus all other sums due under this Lease and subject to all
other provisions and obligations of this Lease that are applicable to a
month-to-month tenancy.  The holdover period may be canceled by Sublandlord upon
seven (7) days notice to Tenant, and such holdover is a material default
hereunder.
 
 
ARTICLE IV

 
RENT
 
4.1 Payment.  Tenant shall pay Rent to Sublandlord in advance in legal tender of
the United States of America, without any notice, demand, set-off or deduction,
at the following address:  Franklin Development Corporation, 2200 West Parkway
Boulevard, Salt Lake City, Utah 84119, Attn:  Accounts Receivable, or at such
place or to such of Sublandlord’s Agents as Sublandlord from time to time
designates in writing.  Any Rent payment due hereunder is delinquent if not
received by Sublandlord by the due date.  Sublandlord may accept any partial
payment of Rent without prejudice to any of Sublandlord’s rights or
remedies.  The term “Rent” includes, without limitation, (a) Base Rent,
(b) Tenant’s Share of Other Charges, (c) Tenant’s Share of Property Taxes, and
(d) other charges and reimbursable costs payable by Tenant in accordance with
this Lease.  Items (b), (c) and (d) above may sometimes herein be referred to
collectively as “Additional Rent.”  Notwithstanding anything in this Lease to
the contrary, all amounts payable by Tenant to Sublandlord as Rent, shall
constitute rent for the purpose of Section 502(b)(7), as it may be amended, of
the Bankruptcy Code, 11 U.S.C. §§101 et seq. (the “Bankruptcy Code”).
 
4.2 Base Rent.  Tenant shall pay (with or without receipt of a written statement
from Sublandlord) the Base Rent in advance, promptly upon the first day of every
month of the Lease Term.  If the initial or final month is less than a full
calendar month, the Base Rent for such month will be reduced
proportionately.  It is the intent of both parties that the Base Rent herein
shall be absolutely net to Sublandlord throughout the Lease Term, and that all
costs, expenses and obligations relating to the Building and/or the Premises
which may arise or become due during the Lease Term shall be paid by Tenant as
hereafter provided.
 
4.3 Tenant’s Share of Other Charges.  Except for calendar year 2008, Tenant
shall pay Tenant’s Share of Other Charges (as defined under the Master
Lease).  For the avoidance of doubt, “Other Charges” shall include, without
limitation, all management office expenses; all applicable sales and use taxes;
expenses incurred for heat, cooling and other utilities; cost of insurance; cost
of janitorial and cleaning services, trash collection services, pest control and
security services; salaries, wages and other personnel costs of engineers,
superintendents, watchpersons, and all other employees of the Building,
including any sales tax imposed upon their service; charges under maintenance
and service contracts for elevators, chillers, boilers (if applicable) and
controls; window cleaning; building and grounds maintenance; management fees;
permits and licenses; all
 

4

--------------------------------------------------------------------------------

Table of Contents

maintenance and repair expenses and supplies, including replacement of light
bulbs and ballasts in lighting fixtures; costs (including finance charges) of
improvements to the Building, equipment or capital items that are designed to
increase safety, improve energy efficiency, accurately process date and/or time
data or expand telecommunications service; amortization, depreciation and
replacement costs, interest and other expenses incurred with respect to
equipment purchased to replace existing equipment, systems or other capital
expenditures purchased to comply with the directives of a governing body; costs
of complying with all governmental regulations, including, without limitation,
the disposal of chlorofluorocarbons and compliance with Title III of the
Americans with Disabilities Act of 1990 (“ADA”), or any other similar laws of
the State of Utah (the “Utah Act”); costs of independent contractors; fees;
owner’s association assessments; and all other costs and expenses properly
incurred in the operation and maintenance of an office building, to the extent
that any of the foregoing are Sublandlord’s responsibility pursuant to the
Master Lease.  During the calendar year 2008 (the “Initial Year”), Tenant’s
Share of Other Charges shall be deemed to be five dollars and two cents ($5.02)
per rentable square foot in the Premises (“Initial Basic Other Charges”), and
such amount shall not be subject to adjustment.  Notwithstanding the Master
Lease to the contrary, for purposes of this Lease, “Other Charges” shall exclude
the cost of any alterations to any portion of the Building not leased by Tenant
(except for Common Areas); lease commissions; payment of principal and interest
on mortgages of Sublandlord; and costs of Sublandlord of any work or service
performed for any tenant at the cost of such tenant.
 
(a) Except for the Initial Year, prior to the last day of each calendar year
during the Lease Term, Sublandlord will provide Tenant with a statement of
estimated Other Charges for the upcoming calendar year (based on Sublandlord’s
reasonable estimate of anticipated costs).  Beginning January 1 of the upcoming
calendar year, Tenant shall pay in twelve (12) equal monthly installments, based
on Sublandlord’s estimate, Tenant’s Share of Other Charges.  If Sublandlord
reasonably determines that the Other Charges are greater than the estimate, then
Sublandlord may deliver to Tenant on the first day of March, June, September or
December, the revised amount of Tenant’s Share of Other Charges.  Tenant shall
pay to Sublandlord within twenty (20) days of notification of the revised
amount, the difference between the previous estimate and the revised estimate
for the expired portion of the current calendar year.  Monthly installments of
Tenant’s Share of Other Charges will be increased for the months following
Tenant’s receipt of the revised estimate to one-twelfth (1/12) of the revised
estimate of Tenant’s Share of Other Charges.
 
(b) Not more than one hundred eighty (180) days following the last day of each
calendar year, Sublandlord will provide Tenant with a written comparison of the
amount of the estimated Tenant’s Share of Other Charges paid for the calendar
year (or partial calendar year) just ended to Tenant’s Share of Other Charges
actually incurred for such calendar year, along with back-up documentation
supporting and verifying the actual Other Charges, to the extent the same is in
Sublandlord’s possession or control.  If Tenant inquires regarding back-up
documentation, Sublandlord shall reasonably cooperate with Tenant in obtaining
any further back-up documentation requested by Tenant.  If the amount of the
estimated Tenant’s Share of Other Charges charged to Tenant for such prior
calendar year (or partial calendar year): (A) exceeds the amount Tenant should
have been charged, Sublandlord shall give Tenant a credit toward the next Base
Rent and Additional Rent (applicable to Other Charges) (or if in the last year
of the Lease Term, refund the excess) due, and such credit shall continue until
such time as it has been used in its entirety, (B) is less than the amount
Tenant should have been charged, Tenant shall pay Sublandlord, as Additional
Rent, the difference (provided, however, that such amount shall not exceed the
cap provided under subsection (c) below) within twenty (20) days following
Tenant’s receipt of such written comparison and back-up documentation, to the
extent the same is in Sublandlord’s possession or control.  If Tenant inquires
regarding back-up documentation,
 

5

--------------------------------------------------------------------------------

Table of Contents

 Sublandlord shall reasonably cooperate with Tenant in obtaining any further
back-up documentation requested by Tenant.  For purposes of determining the
adequacy of the back-up documentation submitted by Sublandlord, for any Other
Charges that are the result of a charge under the Master Lease, then the extent
of documentation received by Sublandlord from Prime Landlord shall be deemed
sufficient to satisfy such requirement.  Any delay or failure of Sublandlord in
billing any Other Charge escalation is not a waiver of and does not impair the
continuing obligation of Tenant to pay such escalation.  Tenant is not entitled
to a refund or credit if Other Charges for any calendar year are less than the
Initial Basic Other Charges.
 
(c) Notwithstanding anything to the contrary in this Section 4.3, (i) the
percentage increase in Tenant’s Share of Other Charges from one calendar year to
the next shall be limited to the lesser of the Other Charges incurred by
Sublandlord or the percentage increase in “CPI” (as defined below), during the
same period, and (ii) under no circumstances shall Tenant be required or
obligated to pay for any Other Charges that are not a pass-through expense being
charged by Prime Landlord under the Master Lease or a direct monetary obligation
imposed against Sublandlord pursuant to the Master Lease for which Tenant is
responsible under this Lease.  Sublandlord and Tenant acknowledge and agree that
it is the intent of the parties and this Sublease that Tenant shall only be
liable for Tenant’s Share of actual costs incurred by Sublandlord in connection
with the Master Lease and that there shall be no mark-up or profit relative to
Rent charged under this Lease.  For the purposes of calculating the cap in Other
Charges increase, the parties shall use the Consumer Price Index for All Urban
Consumers (CPI-U): U.S. city average, by expenditure category and commodity and
service group, 1982-84=100, All items (“CPI”).
 
4.4 Tenant’s Share of Property Taxes.  Tenant shall pay Tenant’s Share of
Property Taxes (as defined under the Master Lease).  Notwithstanding the
foregoing, “Property Taxes” does not include any interest or penalties paid by
Sublandlord as a result of Sublandlord’s failure to pay Property Taxes when due
and payable, any net income, franchise or capital gains tax, inheritance tax or
estate tax imposed or constituting a lien upon Sublandlord or all or any part of
the Properties.
 
(a) Prior to the last day of each calendar year during the Lease Term,
Sublandlord will provide Tenant with a statement of estimated Property Taxes for
the upcoming calendar year (based upon Sublandlord’s reasonable estimate of
anticipated Property Taxes).  Beginning January 1 of the upcoming calendar year,
Tenant shall pay in twelve (12) equal monthly installments, based on
Sublandlord’s estimate, Tenant’s Share of Property Taxes.  If, at any time
during the calendar year, Sublandlord determines in its reasonable discretion
that the Property Taxes are greater than the estimate, then Sublandlord may
deliver to Tenant the revised amount of Tenant’s Share of Property
Taxes.  Tenant shall pay to Sublandlord within twenty (20) days of notification
of the revised amount, the difference between the previous estimate and the
revised estimate for the expired portion of the current calendar year.  Monthly
installments of Tenant’s Share of Property Taxes will be increased for the
months following Tenant’s receipt of the revised estimate to one-twelfth (1/12)
of the revised estimate of Tenant’s Share of Property Taxes.
 
(b) Not more than one hundred eighty (180) days following the last day of each
calendar year, Sublandlord will provide Tenant with a written comparison of the
amount of the estimated Tenant’s Share of Property Taxes paid for the calendar
year (or partial calendar year) just ended to Tenant’s Share of Property Taxes
actually incurred for such calendar year.  If the amount of the estimated
Tenant’s Share of Property Taxes charged to Tenant for such prior calendar year
(or partial calendar year): (A) exceeds the amount Tenant should have been
charged, Sublandlord will give Tenant a credit toward the next Base Rent and
Additional Rent (or if in the last year of the
 

6

--------------------------------------------------------------------------------

Table of Contents

Lease Term, refund the excess within twenty (20) days following preparation of
the written comparison) due, whichever is sooner due, and such credit shall
continue until such time as it has been extinguished or used in its entirety,
(B) is less than the amount Tenant should have been charged, Tenant shall pay
Sublandlord, as Additional Rent, the difference within twenty (20) days
following Tenant’s receipt of such written comparison.  Any delay or failure of
Sublandlord in billing any excess Property Taxes escalation is not a waiver of
and does not impair the continuing obligation of Tenant to pay such escalation.
 
(c) Notwithstanding any provision of this Section 4.4 to the contrary, under no
circumstances shall Tenant be required or obligated to pay all or any portion of
Tenant’s Share of Property Taxes that are not a pass-through being charged by
Prime Landlord under the Master Lease or a direct monetary obligation imposed
against Sublandlord pursuant to the Master Lease for which Tenant is responsible
under this Lease.
 
4.5 Other Impositions.  Together with related interest and penalties, Tenant
shall:  (a) reimburse Sublandlord for any increase in ad valorem taxes that
Sublandlord becomes obligated to pay where such ad valorem tax pertains directly
to the Premises, (b) pay all license and permit fees and all taxes levied or
assessed by governmental authorities by virtue of:  (i) any leasehold
improvements to the Premises made at Tenant’s direction or which Sublandlord is
required to make (either hereunder or under the Master Lease) and during
Tenant’s occupancy of the Premises (excluding improvements identified in the
Work Letter), (ii) Tenant conducting business or operating the Premises,
(iii) Tenant’s Agents or Tenant’s employees or contractors, (iv) Tenant’s
personal property, and (v) Tenant’s assets or sales, and (c) pay the cost of any
additional electronic security badges requested by Tenant, as the same are
required for access to the Building.  Notwithstanding the foregoing to the
contrary, Tenant shall not be responsible for the payment of any expenses or
costs where such expenses or costs arose as the result of Sublandlord’s failure
to pay a tax, fee, assessment or similar expense when due and payable, or any
net income, franchise or capital gains tax, inheritance tax or estate tax
imposed or constituting a lien upon Sublandlord or all or any part of the
Properties.
 
4.6 Tax Protest.  To the extent permitted by law: (a) Tenant hereby waives any
right it may have under Utah law to protest or appeal Property Taxes or the
value of the Building; and (b) Tenant hereby assigns to Sublandlord any rights
of Tenant to appeal or protest Property Taxes or the value of the
Building.  Notwithstanding the foregoing, Sublandlord shall provide Tenant with
written notice of any application, filing or other written protest Sublandlord
makes or submits relating to Property Taxes prior to the filing or submission of
such notice and, upon a successful outcome of such protest, Sublandlord will
reimburse Tenant’s Share of such refund, less any reasonable costs or expenses
incurred in connection with such protest.  Sublandlord shall not suffer or
permit any action in protesting the Property Taxes to result in Tenant’s loss of
its right to quiet enjoyment of the Premises.  
 
 
ARTICLE V
 
SUBLANDLORD’S SERVICES
 
5.1 Electricity.  So long as Tenant is not in Default, Sublandlord will furnish
or cause to be furnished electricity for normal business usage.  Tenant’s use of
electricity in the Premises may not at any time exceed the capacity of the
electrical conductors and equipment serving the Premises.  In addition, Tenant
shall not, without the prior written consent of Sublandlord, use any apparatus
or device which causes a material increase in the amount of electricity usually
furnished
 

7

--------------------------------------------------------------------------------

Table of Contents

above and beyond the Permitted Use.  Without Sublandlord’s prior written
consent, Tenant may not:  (i) connect electrical equipment that consumes more
than that permitted by the building standard specifications or (ii) make any
material alteration or addition to the electrical system of the Premises.  If
Sublandlord grants consent, Tenant shall be responsible for the cost of
additional risers or other required equipment.  For any electricity used by
Tenant that is not separately metered and is in excess of the average monthly
use for the twelve (12) month period immediately prior to the Commencement Date
(the “Baseline Period”), Tenant shall be responsible for the cost of such excess
usage where Tenant is the sole cause of such excess usage and Sublandlord has
reasonably determined the cost of such excess usage based on a comparison
relating to the Baseline Period.  If the electricity is separately metered, then
in such event Tenant shall be responsible for payment of any excess usage over
and above the average monthly use for the Baseline Period.
 
5.2 Air-Conditioning.  So long as Tenant is not in Default, Sublandlord will
furnish or cause to be furnished to the Premises Monday through Friday from 7:30
a.m. to 6:00 p.m. (but, not on Saturdays, Sundays, or federal or state holidays)
(“Business Hours”) air-conditioning at reasonable temperatures to provide
reasonably comfortable occupancy of the Premises under Normal Business
Conditions (defined below) (excepting any areas that develop excessive heat from
machines, lights, sun, overcrowding or other sources).  “Normal Business
Conditions” for maintaining reasonably comfortable temperatures are those
conditions in existence during the twelve (12) month period immediately prior to
the Commencement Date.  Tenant shall be allowed to access the controls to turn
on the air-conditioning to the Premises outside of Business Hours to the extent
of Sublandlord’s access to such controls in accordance with the Master Lease.  
 
5.3 Heat.  So long as Tenant is not in Default, Sublandlord will furnish or
cause to be furnished to the Premises during Business Hours during times of the
year that heating is necessary to heat the Premises at reasonable temperatures
to provide reasonably comfortable occupancy of the Premises under Normal
Business Conditions.  Tenant shall be allowed access to the controls to turn on
the heating to the Premises outside of Business Hours to the extent of
Sublandlord’s access to such controls in accordance with the Master Lease.  
 
5.4 Janitorial Services.  So long as Tenant is not in Default, Sublandlord will
furnish or cause to be furnished to the Premises janitorial services adequate to
keep the Premises, including the Common Areas, in a neat, clean and orderly
fashion at the same standard as during the twelve (12) month period immediately
prior to the Commencement Date.  Tenant shall pay Sublandlord for the actual
cost incurred by Landlord for janitorial services to the Premises (so long as
such costs are not being charged in connection with the Other Charges).
 
5.5 Water.  So long as Tenant is not in Default, Sublandlord will furnish or
cause to be furnished to the Common Areas and the Premises water for drinking,
lavatory (including warm water at reasonable temperatures) and toilet
purposes.  Tenant will not install any equipment that uses water without
Sublandlord’s prior written consent.  Tenant shall not use any water above and
beyond what would be reasonably expected considering the Permitted Use of the
Premises.  Sublandlord reserves the right to install a water meter for the
Premises, and thereafter Tenant shall pay for water based upon its
usage.  Tenant shall reimburse Sublandlord the actual cost of installation of
the water meter within twenty (20) days after demand and receipt of back-up
documentation.
 
5.6 No Liability.  Unless caused by the negligence of Sublandlord, no
interruption or malfunction of any utility or telephone service is a breach by
Sublandlord, an eviction or disturbance of Tenant, release Tenant from any
obligation, or grant Tenant any right to offset or
 

8

--------------------------------------------------------------------------------

Table of Contents

rent abatement, and neither Sublandlord nor Sublandlord’s Agents shall be liable
for damages (consequential or otherwise) in such event.
 
5.7 Utility Deregulation.  Sublandlord has advised Tenant that presently
PacifiCorp, d/b/a Utah Power (“Electric Service Provider”) is the utility
company selected by Sublandlord to provide electric service for the
Building.  Notwithstanding the foregoing, if permitted by law, Sublandlord has
the right at any time and from time to time during the Lease Term to either
contract for service from a different company or companies providing electric
service (each such company is hereinafter referred to as an “Alternate Service
Provider”) or continue to contract for service from the Electric Service
Provider.
 
(a) Tenant will cooperate with Sublandlord, the Electric Service Provider, and
any Alternate Service Provider at all times, and, as reasonably necessary, shall
allow Sublandlord, Electric Service Provider and any Alternate Service Provider
reasonable access to the electric lines, feeders, risers, wiring, and any other
machinery within the Premises; provided, however, that such access shall not
unreasonably interfere with Tenant’s business operations or shall be conducted
in such a way as to minimize interference with Tenant’s business operations.
 
(b) Sublandlord is in no way liable or responsible for any loss, damage, or
expense that Tenant may sustain or incur by reason of any change, failure,
interference, disruption, or defect in the supply or character of the electric
energy furnished to the Premises, unless caused by Sublandlord’s gross
negligence or willful misconduct, or if the quantity or character of the
electric energy supplied by the Electric Service Provider or any Alternate
Service Provider is no longer available or suitable for Tenant’s requirements
(collectively, an “Electrical Disruption”), and no such Electrical Disruption
will constitute an actual or constructive eviction, in whole or in part, nor
will it entitle Tenant to any abatement or diminution of Rent, or relieve Tenant
from any of its obligations under the Lease unless such Electrical Disruption is
caused by Sublandlord’s willful misconduct or gross negligence.
 
5.8 Utility Costs.  Except as otherwise provided herein, all utility costs
provided for in this Section 5 shall be considered part of the Other Charges and
passed through to Tenant as part of Tenant’s Share.
 
 
ARTICLE VI

 
TENANT’S CARE OF PREMISES
 
6.1 Waste.  Neither Tenant nor Tenant’s Agents will commit waste, and Tenant
will keep the Premises and the fixtures therein in good repair.  Tenant shall be
responsible for maintenance and repair of appliances and shall pay for
unstopping any drains or water closets in the Premises.  If: (a) Tenant fails to
make repairs to the Premises, or (b) any act or neglect of Tenant or Tenant’s
Agents results in damage to the Premises or the Building, Sublandlord may repair
such damage, and within ten (10) days of receipt of Sublandlord’s invoice,
Tenant shall reimburse Sublandlord for the actual cost thereof.  Neither Tenant
nor Tenant’s Agents will deface or injure the Building, and Tenant will pay the
cost of repairing any damage or injury done to the Building or any part thereof
by Tenant or Tenant’s Agents.  Tenant will participate in any Sublandlord
required recycling program; provided, however, that Sublandlord shall credit
Tenant’s Share of any receipts or income from the recycling program against
Tenant’s Share of Other Charges.
 

9

--------------------------------------------------------------------------------

Table of Contents
 
6.2 Alterations, Additions or Improvements.  Tenant may not make any
alterations, improvements, door lock changes or other modifications to the
Premises or move Tenant’s furnishings, equipment or other property into or out
of the Premises or Building without the prior written consent of Sublandlord,
which consent shall not be unreasonably withheld, conditioned or delayed.  Any
requests by Tenant to alter the Premises shall be in writing and in sufficient
detail to allow Sublandlord to determine the extent of the alteration to be
made.  Tenant shall give Sublandlord notice sufficient to allow Sublandlord to
file a Notice of Non-responsibility or to take any other similar action in
advance of the commencement of any alterations.  All alterations, additions or
improvements (including, but not limited to carpets, drapes and anything bolted,
nailed or otherwise secured in a manner customarily deemed to be permanent) are
fixtures, not subject to attachment of a mechanic’s or materialman’s lien, and
will become the property of Sublandlord and remain in the Premises at the end of
the Lease Term, unless such alterations, additions or improvements constitute
Trade Fixtures.  As used herein, “Trade Fixtures” shall mean and refer to
property placed on or annexed to rented real estate by Tenant for the purpose of
the conduct of Tenant’s business particular to its Permitted Use.  To the extent
required by law, Tenant shall use union labor to perform Tenant’s construction
or repair work, and comply with any collective bargaining or labor agreement to
which Sublandlord is a party.  If Sublandlord shall be damaged as a result of
any breach by Tenant of this covenant, Tenant agrees to pay to Sublandlord the
amount of such damage.  Except for Trade Fixtures, all alterations, additions or
improvements made in or upon the Premises, either by Sublandlord or Tenant in
order to comply with Title III of the Americans with Disabilities Act of 1990
(“ADA”), or any other similar laws of the State of Utah (the “Utah Act”) are
Sublandlord’s property on termination of this Lease and shall remain on the
Premises without compensation to Tenant.  Sublandlord may require Tenant to
remove any Trade Fixtures upon the termination or expiration of this Lease.  If
Sublandlord requires removal of a Trade Fixture in accordance with the foregoing
sentence, and Tenant fails to comply with such request within twenty (20) days
after written notice from Sublandlord, Sublandlord may remove the Trade Fixture
at Tenant’s cost, and Tenant shall pay Sublandlord upon demand all costs
incurred by Sublandlord in removing the Trade Fixture.
 
Notwithstanding anything to the contrary herein, with respect to the portion of
the Premises located in the Adams building and used for retail purposes as of
the Commencement Date (the “Retail Portion”), upon the expiration or sooner
termination of this Lease, Tenant shall remove all of its equipment, fixtures,
and Trade Fixtures therefrom, together with any personal property of Tenant, and
shall repair all damage caused by such removal, all at Tenant’s sole cost and
expense.  Such repairs shall include, but not be limited to, repairing damage to
walls and floors resulting from the removal of shelving, and repainting the
walls and resurfacing the floors.  In addition to the required removal and
repairs, the Retail Portion shall otherwise be surrendered in as good a
condition as it currently exists, reasonable wear and tear excepted.
 
Tenant’s performance of its obligations to maintain, repair and remove the
Tenant’s furnishings, equipment or other property may be conducted only by
contractors and subcontractors approved in writing by Sublandlord, and
Sublandlord shall not unreasonably withhold its approval of such contractors and
subcontractors.  The contractors and/or subcontractors shall carry insurance in
amounts and with companies as customarily required in connection with the work
to be performed by such contractors or subcontractors.  Such contractors and
subcontractors must provide Sublandlord with certificates of insurance prior to
commencement of work, and such certificates shall list Sublandlord and its asset
manager, property manager, managing agent and any other designee of Sublandlord
as additional insureds.
 

10

--------------------------------------------------------------------------------

Table of Contents
 
6.3 No Overloading.  Tenant will not overload the floors of the
Premises.  Tenant shall not place a load upon the floor of the Premises
exceeding the load per square foot that such floor was designed to carry, as
determined by Sublandlord or its structural engineer.  Partitions shall be
considered as part of the load.  Sublandlord may prescribe the weight and
position of all safes, files and heavy equipment that Tenant desires to place in
the Premises, so as to distribute their weight properly.  Tenant’s business
machines and mechanical equipment shall be installed and maintained so as not to
transmit noise or vibration to the Building structure or to any other space in
the Building.  Tenant shall be responsible for the cost of all structural
engineering required to determine structural load and all acoustical engineering
required to address any noise or vibration caused by Tenant.  
 
6.4 No Liens.  Sublandlord’s title is and always will be paramount to the title
of Tenant, and Tenant will not do any act which encumbers Sublandlord’s title or
subjects the Premises or the Building or any part of either to any lien, unless
Tenant is making an alteration, improvement or modification as permitted in
connection with Section 6.2.  Tenant must immediately remove any and all liens
or encumbrances which are filed against the Premises or the Building as a result
of any act or omission of Tenant or Tenant’s Agents.  If Tenant fails to remove
any such lien within thirty (30) days of receipt of notice thereof, then
Sublandlord may, but is not obligated to, remove such lien, and Tenant shall pay
all reasonable costs of removal or bonding the lien, plus interest at the
Default Rate, to Sublandlord upon demand.
 
6.5 Property and Improvements at Tenant’s Risk.  All personal property,
betterments and improvements in the Premises, the Building, parking areas or
related facilities, whether owned, leased or installed by Sublandlord, Tenant or
any other person, are at Tenant’s sole risk, and neither Sublandlord nor
Sublandlord’s Agents will be liable for any damage thereto or loss thereof from
any cause, including but not limited to theft, misappropriation, casualty,
overflowing or leaking of the roof, the bursting or leaking of water, sewer or
steam pipes, or from heating or plumbing fixtures, unless caused by
Sublandlord’s or Sublandlord’s Agent’s negligence.
 
6.6 Flammables, Explosives or Toxic Substances.  Except for household cleaners
in quantities typically used in connection with office use, Tenant will not use
or permit in the Premises or the Building any flammable or explosive material,
toxic substances, environmentally hazardous materials (as defined below) or
other items hazardous to persons or property.  Tenant will not use the Premises
in a manner that (a) invalidates or is in conflict with fire, insurance, life
safety or other policies covering the Building or the Premises, or (b) increases
the rate of fire or other insurance on the Building or the Premises.  If any
insurance premium is higher than it otherwise would be due to Tenant’s failure
to comply with this section, Tenant shall reimburse Sublandlord as Additional
Rent, that part of Sublandlord’s insurance premiums that are charged because of
Tenant’s failure.
 
6.7 Hazardous Materials Defined.  “Hazardous Materials” means:  (a) any
“hazardous waste” as defined by the Resource Conservation and Recovery Act of
1976 (42 U.S.C. § 6901 et seq.) (“RCRA”), as amended from time to time, and
regulations promulgated thereunder; (b) any “hazardous substance” being
“released” in “reportable quantity” as such terms are defined by the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. § 9601 et seq.) (“CERCLA”), as amended from time to time, and regulations
promulgated thereunder; (c) asbestos; (d) polychlorinated biphenyls; (e) urea
formaldehyde insulation; (f) “hazardous chemicals” or “extremely hazardous
substances”, in quantities sufficient to require reporting, registration,
notification or special treatment or handling under the Emergency Planning and
Community Right-to-Know Act of 1986 (42 U.S.C. §§ 11001, et seq.) (“EPCRA”), as
amended from time to time and regulations promulgated thereunder; (g) any
“hazardous chemicals” in levels
 

11

--------------------------------------------------------------------------------

Table of Contents

that would result in exposures greater than those allowed by permissible
exposure limits established pursuant to the Occupational Safety and Health Act
of 1970 (29 U.S.C. § 651 et seq.) (“OSHA”), as amended from time to time and
regulations promulgated thereunder; (h) any substance which requires reporting,
registration, notification, removal, abatement or special treatment, storage,
handling or disposal under Section 6, 7 or 8 of the Toxic Substances Control Act
(15 U.S.C. §§ 2601 et seq.) (“TSCA”) as amended from time to time and
regulations promulgated thereunder; (i) any toxic or hazardous chemicals
described in the Occupational Safety and Health Standards (29 C.F.R.
1910.1000-1047) in levels which would result in exposures greater than those
allowed by the permissible exposure limits pursuant to such regulations; (j) the
contents of any storage tanks, whether above or below ground; (k) medical
wastes; (l) materials related to those described in subparagraphs (a) through
(k) hereof; and (m) anything defined as hazardous or toxic under any now
existing or hereinafter enacted statute.
 
6.8 Environmental Regulations Defined.  “Environmental Regulations” means any
law, statute, regulation, order or rule now or hereafter promulgated by any
Governmental Authority, whether local, state or federal, relating to air
pollution, water pollution, noise control or transporting, storing, handling,
discharge, disposal or recovery of on-site or off-site hazardous substances or
materials, as same may be amended from time to time, including without
limitation, the following: (a) the Clean Air Act (42 U.S.C. §§ 7401 et seq.);
(b) Marine Protection, Research and Sanctuaries Act (33 U.S.C. §§ 1401-1445);
(c) the Clean Water Act (33 U.S.C. §§ 1251 et seq.); (d) RCRA, as amended by the
Hazardous and Solid Waste Amendments of 1984 (42 U.S.C. § 6901 et seq.); (e)
CERCLA, as amended by the Superfund Amendments and Reauthorization Act of 1986
(42 U.S.C. §§ 9601 et seq.); (f) TSCA; (g) the Federal Insecticide, Fungicide
and Rodenticide Act, as amended (7 U.S.C. §§ 136 et seq.); (h) the Safe Drinking
Water Act (42 U.S.C. §§ 300(f) et seq.); (i) OSHA; (j) the Hazardous Liquid
Pipeline Safety Act (49 U.S.C. §§ 2001 et seq.); (k) the Hazardous Materials
Transportation Act (49 U.S.C. §§ 1801 et seq.); (l) the Noise Control Act of
1972 (42 U.S.C. §§ 4901 et seq.); (m) EPCRA; (n) National Environmental Policy
Act (42 U.S.C. §§ 4321-4347); and (o) Medical Waste Tracking Act of 1988 (42
U.S.C. §6992).
 
6.9 Compliance; Environmental Compliance.  Tenant will observe and comply
promptly with all present and future legal requirements of governmental
authorities and insurance requirements relating to or affecting the Premises,
any Tenant sign, or the use and occupancy of the Premises or incident to
Tenant’s occupancy of the Building and its use thereof.  Nothing contained in
this Lease is intended to prevent or prohibit compliance by either party with
ADA or the Utah Act, nor is any provision of this Lease intended to violate ADA,
and any provision that does so is hereby modified to allow compliance or deleted
as necessary.  Tenant will not use or permit the Premises to be used in
violation of any Environmental Regulations.  Tenant assumes sole and full
responsibility for, and will remedy at its cost, all such violations, provided
that Tenant must first obtain Sublandlord’s written approval of any remedial
actions, which approval Sublandlord may not unreasonably withhold.  Except for
household cleaners in quantities typically used in connection with office use,
Tenant will not use, generate, release, store, treat, dispose of, or otherwise
deposit, in, on, under or about the Premises, any Hazardous Materials, nor will
Tenant permit or allow any third party to do so, without Sublandlord’s prior
written consent.  Sublandlord’s election to conduct inspections of the Premises
is not approval of Tenant’s use of the Premises or any activities conducted
thereon, and is not an assumption by Sublandlord of any responsibility regarding
Tenant’s use of the Premises or Hazardous Materials.  Tenant’s compliance with
the terms of this Section 6.9 and with all Environmental Regulations is at
Tenant’s sole cost.  Tenant will pay or reimburse Sublandlord for any costs or
expenses incurred by Sublandlord, including reasonable attorneys’, engineers’,
consultants’ and other experts’ fees and disbursements incurred or payable
 

12

--------------------------------------------------------------------------------

Table of Contents

to determine, review, approve, consent to or monitor the requirements for
compliance with Environmental Regulations, including, without limitation, above
and below ground testing.  Sublandlord and Sublandlord’s Agents are hereby
authorized to enter upon the Premises for such purposes.  Tenant will supply
Sublandlord with historical and operational information regarding the Premises,
including without limitation, all reports required to be filed with governmental
agencies, as may be reasonably requested by Sublandlord to facilitate site
assessment, and will make available for meetings with Sublandlord or
Sublandlord’s Agents, appropriate personnel having knowledge of such
matters.  If Tenant fails to comply with the provisions of this Section 6.9, or
if Sublandlord receives notice or information asserting the existence of any
Hazardous Materials, Sublandlord has the right, but not the obligation, without
in any way limiting Sublandlord’s other rights and remedies, to enter upon the
Premises or to take such other actions Sublandlord deems necessary or advisable
to clean up, remove, resolve, or minimize the impact of any Hazardous Materials
on or affecting the Premises.  Tenant shall pay to Sublandlord on demand as
Additional Rent all reasonable costs and expenses paid or incurred by
Sublandlord in the exercise of any such rights.  Tenant will notify Sublandlord
in writing, immediately upon the discovery, notice (from a governmental
authority or other entity) or reasonable grounds to suspect, by Tenant, Tenant’s
Agents, its successors or assigns the presence in the Premises or the Building
of any Hazardous Materials or conditions that result in a violation of or could
reasonably be expected to violate this Section 6.9, together with a full
description thereof.  Breach of this Section 6.9 is a Default under this Lease.
 
6.10 Termination and Surrender.  Upon termination of this Lease, Tenant
must:  (a) surrender any keys, electronic ID cards, and other access devices to
Sublandlord at the place then fixed for the payment of rent, (b) remove all
Trade Fixtures from the Premises, unless Tenant elects to leave a Trade
Fixture(s) and Sublandlord consents to the non-removal of the Trade Fixture,
(c) surrender the Premises in “broom clean” condition, (d) except for reasonable
wear and tear resulting from normal use in light of the Permitted Use, surrender
the Premises and fixtures in the condition in which Tenant received them, and
(e) deliver the Premises to Sublandlord free of any and all Hazardous Materials
not delivered or brought to the Premises by Tenant or Tenant’s Agents.  Tenant
shall surrender the Premises free and clear of all mechanic’s or materialmen’s
liens, and this obligation shall survive the termination of the Lease.
 
6.11 Tenant’s Supplemental Security Measures.  Subject to the terms of Section
6.2 above and this Section 6.11, Tenant shall be permitted to install its own
supplemental security measures at the Premises.
 
(a) Tenant agrees that all of its supplemental security measures shall be
subject to Sublandlord’s prior written approval, which approval shall not be
unreasonably withheld.  Sublandlord shall not grant approval to any supplemental
security measures that interfere or are incompatible with Sublandlord’s security
measures for the Building or consist of armed guards.
 
(b) If Tenant elects to install any supplemental security measures at the
Premises, Tenant agrees to use reasonable efforts to coordinate its security
functions with Sublandlord and cooperate to develop procedures with Sublandlord
to implement Tenant’s supplemental security measures in an efficient and
effective manner.
 
(c) Tenant will keep and maintain, in good working order, condition, and repair,
its supplemental security measures, and will make all repairs and replacements
thereto.  Tenant agrees to pay all costs and expenses of its supplemental
security measures, including, but not limited to, installation, maintenance,
repair, and replacement costs.
 

13

--------------------------------------------------------------------------------

Table of Contents
 
(d) Tenant agrees that in no event shall Sublandlord, or its agents and
employees, have any liability or responsibility for the effectiveness of any of
Tenant’s supplemental security measures.
 
 
ARTICLE VII
 
TRANSFER OF INTEREST, PRIORITY OF LIEN
 
7.1 Assignment and Sublease.  Tenant may assign this Lease or sublet all or a
portion of the Premises without the prior written consent of Sublandlord in the
following instances: (i) the assignment or sublease is to an affiliate or
subsidiary of Tenant; (ii) the assignment or sublease occurs jointly and
concurrently with or to the same assignee or affiliate of the assignee under or
in connection with that certain Master License Agreement dated as of the
Commencement Date, to which Tenant and Sublandlord are parties (the “Master
License Agreement”), and such assignee or sublessee expressly agrees in writing
to assume all of the obligations of Tenant hereunder; or (iii) Tenant has
obtained the consent of Landlord to a sublease of all or a portion of the
Premises.  Notwithstanding that Sublandlord’s consent is not required for
transfers pursuant to clauses (i)-(iii) above, each such assignment or sublease
shall only be made upon the obtaining of the prior written consent of Landlord
as required in connection with the Master Lease (and Sublandlord agrees to
cooperate to obtain such consents, if required, from Landlord).  Except as
provided in the foregoing sentence, Tenant shall not, and shall not have the
right to, assign, sell, transfer, delegate or otherwise dispose of, whether
voluntarily or involuntarily, by operation of law or otherwise, this Lease or
any of its rights or obligations under this Lease without the prior written
consent of Sublandlord, which consent shall not be unreasonably conditioned,
withheld or delayed.
 
7.2 Right of First Refusal.  Unless such assignment or subletting is being made
in accordance with items (i), (ii) or (iii) above, if Tenant shall desire to
assign this Lease or to further sublet all or any portion of the Premises,
Tenant shall give Sublandlord notice thereof (the “Marketing Notice”), which
shall be accompanied by:
 
(a) If a sublease of an entire floor or floors, a notice identifying such floor
or floors and if a sublease of less than an entire floor or floors, a
description of the portion of the Premises that Tenant proposes to sublet,
together with a floor plan thereof; and
 
(b) A notice of all of the material and economic terms and conditions of the
proposed assignment or sublease (other than the identity of the proposed
assignee or subtenant if not yet known to Tenant), including:
 
(i) The proposed commencement date;
 
(ii) The term of the proposed sublease;
 
(iii) The fixed rent;
 
(iv) All regularly scheduled items of additional rent;
 
(v) The base year for all escalations;
 
(vi) Any rental concession;
 

14

--------------------------------------------------------------------------------

Table of Contents
 
(vii) The amount of any tenant improvement allowance in connection with the
sublease;
 
(viii) Any work to be performed by Tenant to prepare the Premises for occupancy
by the proposed subtenant or assignee;
 
(ix) Any consideration to be paid for the acquisition of the Premises by reason
of such assignment or sublease, or for the acquisition of the leasehold
improvements, fixtures or Tenant’s furniture or equipment;
 
(x) Any takeover obligation;
 
(xi) Any options to be granted to the proposed subtenant;
 
(xii) The nature and character of the business of the proposed assignee or
subtenant and its proposed use of the Premises; and
 
(xiii) Any banking, financial, or other credit information with respect to the
proposed assignee or subtenant reasonably sufficient to determine the financial
responsibility of the proposed assignee or subtenant.
 
(c) Such Marketing Notice shall be deemed an offer from Tenant to Sublandlord
whereby Sublandlord shall then have the option (the “Recapture Option”), which
may be exercised by notice (the “Recapture Notice”) given to Tenant within
fifteen (15) days after Sublandlord’s receipt of the Marketing Notice.
 
If Sublandlord does not timely deliver the Recapture Notice to Tenant, Tenant
shall be free to sublease the Premises or assign this Lease to any third party,
subject to the restrictions set forth in Section 7.1 above.
 
7.3 Subordination.  Tenant agrees to be bound by the provisions of Section 21.1,
21.2 and 21.3 (“Subordination Provisions”) of the Master Lease; provided,
however, that Sublandlord agrees to afford to Tenant any of the rights provided
to Sublandlord in connection with the Subordination Provisions.  The parties
acknowledge that in connection with the Purchase Agreement, certain consents,
estoppels and non-disturbance agreements are being sought from Landlord and
Landlord’s lender(s).
 
7.4 Sublandlord’s Lien.  In addition to any statutory lien and security
interest, in consideration of the mutual benefits arising under this Lease,
Tenant hereby grants to Sublandlord a lien and security interest (“Sublandlord’s
Lien”) in all of Tenant’s personal property and all Trade Fixtures now or
hereafter placed in the Premises (“Tenant’s Property”) to secure payment of Rent
and other sums that become due under this Lease.  The provisions of this section
constitute a security agreement under the Uniform Commercial Code (the “Code”)
so that Sublandlord has and may enforce a security interest on Tenant’s
Property.  Tenant authorizes Sublandlord to file a financing statement
describing the above collateral.  In addition to any other remedies provided by
law or under this Lease, Sublandlord is entitled to all the rights and remedies
afforded a secured party under the Code with respect to Tenant’s
Property.  Sublandlord’s Lien shall terminate upon (i) the termination of this
Lease, or (ii) the assignment or sublease of all or a portion of the Premises,
provided that any assignee or sublessee shall have first agreed to subject its
personal property located or to be located on the Premises to Sublandlord’s Lien
and the provisions of this Section 7.4.  With respect to any sublease of a
portion of the Premises, Sublandlord’s Lien shall only be
 

15

--------------------------------------------------------------------------------

Table of Contents

released with respect to Tenant’s Property located in that portion of the
Premises being subleased.  Sublandlord agrees to execute any documentation
reasonably requested by Tenant within five (5) business days thereof to evidence
the termination or partial termination of Sublandlord’s Lien in accordance with
the provisions of this Section 7.4.  Tenant shall not be deemed to be in
violation of this Section 7.4 or Section 6.2 for any of Tenant’s Property that
is moved, sold or transferred from the Premises in the ordinary course of
business.
 
 
ARTICLE VIII

 
DAMAGE AND DESTRUCTION; EMINENT DOMAIN
 
8.1 Damage and Destruction.  If the Building is totally destroyed by fire,
tornado or other casualty or if the Premises or the Building are so damaged that
rebuilding or repairs cannot be completed within ninety (90) days after the date
of such damage, Sublandlord may at their option terminate this Lease, and Rent
will abate for the unexpired portion of the Lease Term effective as of the date
of such damage.  If the Building or the Premises are damaged by fire, tornado or
other casualty covered by Sublandlord’s insurance, and rebuilding or repairs can
be completed within ninety (90) days after the date of such damage, or if the
damage is more serious and Sublandlord do not elect to terminate this Lease,
within sixty (60) days after the date of such damage, Sublandlord will commence
to rebuild or repair the Building and the Premises and will proceed with
reasonable diligence to restore the Building and Premises to substantially the
same condition that existed immediately prior to the casualty; provided,
however, Sublandlord will not rebuild, repair or replace Tenant’s furniture,
fixtures, equipment or the improvements where Sublandlord is not entitled to
receipt of insurance proceeds allocated for such furniture, fixtures, equipment
or improvements.  Sublandlord will allow Tenant a fair diminution of Base Rent
during the time and to the extent that the Premises are unfit for Tenant’s use
in the ordinary conduct of Tenant’s business, which abatement will continue only
until the earlier of (a) thirty (30) days following the completion of
Sublandlord’s restoration of the Building and Premises as herein provided and
receipt of a certificate of occupancy for the Premises or (b) the completion of
Tenant’s repairs.  Any insurance carried by Sublandlord or Tenant against loss
or damage to the Building or to the Premises is for the sole benefit of the
party carrying such insurance and under its sole control, and Sublandlord’s
obligation to rebuild or restore hereunder is limited to the extent of
recoverable insurance proceeds available therefor.  If any mortgagee under a
deed of trust, security agreement or mortgage on the Building requires the
insurance proceeds to be used to retire debt, Sublandlord will have no
obligation to rebuild, and this Lease will terminate upon notice to Tenant.
 
8.2 Eminent Domain.  If the whole Premises are taken or condemned, or purchased
in lieu thereof, by any government authority for any public or quasi-public use
or purpose, then, this Lease will terminate from the time when the possession is
required for such use or purpose.  The Rent will be prorated to the date when
the possession is required.  If any part of the Premises, including the Common
Areas, are taken, Sublandlord will notify Tenant in writing, and Tenant will
have the option to cancel this Lease, by giving Sublandlord written notice
within twenty (20) days after receipt of such notice from Sublandlord.  If
Tenant exercises the option, then cancellation will be effective and the Rent
will be pro-rated to the date when Tenant vacates the Premises.  If Tenant is
not entitled to cancel the Lease or, if it is entitled to do so, but does not
exercise its option, as of the date when possession is required, the Rent will
be reduced in the proportion that the Net Rentable Area contained in the
remaining Premises bears to the Net Rentable Area contained in the
 

16

--------------------------------------------------------------------------------

Table of Contents

Premises before the taking.  Any award of proceeds resulting from a condemnation
or sale in lieu thereof of the whole or part of the Premises will belong solely
to Sublandlord and Tenant hereby waives any right to make any claim therefor as
the result of this Lease.  Provided, however, that Sublandlord is not entitled
to any award for relocation expenses and the taking Tenant’s Property
specifically awarded to Tenant.
 
 
ARTICLE IX
 
LIABILITY; INDEMNIFICATION; INSURANCE
 
9.1 Waiver of Claims.  To the extent permitted by law, Sublandlord will not be
liable for, and Tenant releases Sublandlord and Sublandlord’s Agents from and
waives all claims for, damage to person or property that Tenant or any occupant
of the Building or Premises sustains resulting from:  (a) any part of the
Building or Premises or any equipment or appurtenances becoming out of repair
which is not required to be maintained by Sublandlord, (b) any accident in or
about the Building which is not the result of Sublandlord’s negligence, or
(c) directly or indirectly any act or neglect of Tenant, Tenant’s Agents, any
occupant of the Building or of any other person, including Sublandlord and
Sublandlord’s Agents.  Subject to the foregoing sentence and subject to Section
6.5, the liability of Sublandlord and Sublandlord’s Agents for any injury, loss
or damage to any person or property on or about the Premises will be limited to
those directly and solely caused by the negligence, gross negligence or willful
misconduct of Sublandlord or Sublandlord’s Agents.  To the extent permitted by
law, Tenant will not be liable for, and Sublandlord releases Tenant and Tenant’s
Agents from and waives all claims for, damage to person or property that
Sublandlord or any occupant of the Building or Premises sustains resulting
from:  (a) any part of the Building or Premises or any equipment or
appurtenances becoming out of repair which is not required to be maintained by
Tenant, (b) any accident in or about the Building which is not the result of
Tenant’s negligence, or (c) directly or indirectly any act or neglect of
Sublandlord, Sublandlord’s Agents, any occupant of the Building or of any other
person, including Tenant and Tenant’s Agents.  Subject to the foregoing sentence
and subject to Section 6.5, the liability of Tenant and Tenant’s Agents for any
injury, loss or damage to any person or property on or about the Premises will
be limited to those directly and solely caused by the negligence, gross
negligence or willful misconduct of Tenant or Tenant’s Agents.
 
9.2 Indemnification.
 
(a) Tenant indemnifies Sublandlord and Sublandlord’s Agents from any loss, cost
or expense:  (i) due to injury to or destruction of life or property directly or
indirectly arising out of Tenant’s use and occupancy of the Building, (ii) due
to damage to or destruction of the Building structure, or any part thereof, or
of any abutting real property caused by or attributable to the act, omission or
negligence of Tenant or Tenant’s Agents, or (iii) caused by or attributable to
Tenant’s failure to perform its obligations under this Lease.  Tenant will
employ counsel reasonably satisfactory to Sublandlord, or at Sublandlord’s
option, Sublandlord may retain its own counsel at the expense of Tenant, to
prosecute, negotiate and defend any such claim, action or cause of action;
provided, however, that Tenant shall only be required to reimburse the foregoing
expenses so long as they are reasonable.  Sublandlord has the right to
compromise or settle any such claim, action or cause of action without admitting
liability; provided, however, that Tenant’s consent shall first be obtained,
such consent not to be unreasonably withheld, conditioned, or delayed.  Tenant
shall pay any indebtedness arising under the indemnity to Sublandlord together
with interest thereon at the Default Rate, from the date such indebtedness
arises until paid.
 

17

--------------------------------------------------------------------------------

Table of Contents
 
(b) Sublandlord indemnifies Tenant and Tenant’s Agents from any loss, cost or
expense from any matter or thing arising from any breach or default in the
performance of any obligation on Sublandlord’s part or to be performed under the
terms of this Sublease or the Master Lease.  Sublandlord will employ counsel
reasonably satisfactory to Tenant, or at Tenant’s option, Tenant may retain its
own counsel at the expense of Sublandlord, to prosecute, negotiate and defend
any such claim, action or cause of action; provided, however, that Sublandlord
shall only be required to reimburse the foregoing expenses so long as they are
reasonable.  Tenant has the right to compromise or settle any such claim, action
or cause of action without admitting liability and without Tenant’s consent;
provided, however, that Tenant’s consent shall first be obtained, such consent
not to be unreasonably withheld, conditioned or delayed.  Sublandlord shall pay
any indebtedness arising under the indemnity to Sublandlord together with
interest thereon at the Default Rate, from the date such indebtedness arises
until paid.
 
(c) The foregoing indemnities of Sublandlord and Tenant shall survive
termination of this Lease.
 
9.3 Insurance Requirements.  Tenant will provide and maintain a Commercial
General Liability Policy of insurance (occurrence form) with respect to the
Premises with a minimum per occurrence coverage limit of One Million and No/100
Dollars ($1,000,000.00), with a minimum General Aggregate of Two Million and
No/100 Dollars ($2,000,000.00), including bodily injury, property damage,
personal and advertising injury, products and completed operations and
professional liability (when and where applicable), and with deductible or
self-insured retention, if any, not to exceed Five Thousand and No/100 Dollars
($5,000.00) per occurrence without Sublandlord’s approval.  The policy shall
name Sublandlord as an additional insured.  The coverage of such policy will
extend beyond the Premises to portions of the Common Area which Tenant or
Tenant’s Agents use from time to time for promotional or other exclusive uses.
 
(a) If it becomes customary for a significant number of tenants of office
buildings of similar size in the area in which the Building is located to be
required to provide liability insurance policies with limits higher than the
foregoing limits, within thirty (30) days after Sublandlord’s request therefor
Tenant will provide Sublandlord with an insurance policy whose limits are not
less than the then customary limits.
 
(b) Tenant will carry “All Risk” or “Special Form” coverage (or other comparable
coverage), including vandalism and malicious mischief insurance covering the
Improvements and all other improvements (whether existing or installed by Tenant
or Sublandlord), stock in trade, fixtures, furniture, furnishings, removable
floor coverings, trade equipment, signs and all other decorations in the
Premises for one hundred percent (100%) of their full replacement cost.
 
(c) Tenant will also carry adequate worker’s compensation insurance in no less
than statutorily required amounts, covering its employees in the Premises
containing a waiver of subrogation in favor of Sublandlord, Sublandlord’s Agents
and any designee of Sublandlord, and Tenant hereby indemnifies, agrees to hold
harmless, and at Sublandlord’s option defend, Sublandlord, Sublandlord’s Agents
and any designee of Sublandlord from and against all claims arising out of any
loss suffered by any of Tenant’s Agents at the Building which would have been or
is covered by an appropriate worker’s compensation insurance policy.
 
9.4 Sublandlord’s Insurance.  Sublandlord covenants to Tenant that on or before
the Commencement Date Sublandlord will name Tenant as an additional insured on
the commercial general liability policy maintained by Sublandlord pursuant to
Subsection 17 of the Master Lease,
 

18

--------------------------------------------------------------------------------

Table of Contents

provide Tenant with reasonable evidence thereof, and shall at all time
throughout the Lease Term maintain such insurance and Tenant’s additional
insured status.
 
9.5 General Provisions with Respect to Tenant’s Insurance.  On or before Tenant
or Tenant’s Agents enter the Premises for any reason, and again before any
insurance policy expires, Tenant will deliver to Sublandlord an original
certificate of insurance.  Any insurance required to be carried under this Lease
may be carried under a blanket policy covering the Premises and other locations
of Tenant.
 
(a) All insurance policies required to be carried under this Lease by or on
behalf of Tenant will provide (and any certificate evidencing the existence of
any insurance policies, will certify) that unless Sublandlord is given ten (10)
days written notice:  (i) the insurance will not be canceled, and (ii) no
material change may be made in the insurance policies.
 
(b) If Tenant fails to comply with any of the Insurance Requirements stated in
this Lease, Sublandlord may obtain such insurance and keep the same in effect
and Tenant shall pay to Sublandlord the premium cost thereof upon demand.
 
(c) All policies of insurance required to be carried by Tenant under this Lease
shall (i) be written by good and solvent insurance companies satisfactory to
Sublandlord with minimum ratings in Best’s Key Rating Guide published by A.M.
Best Company of A\XII, (ii) include Cross Liability coverage, and (iii) be
primary and non-contributing with any other insurance available to, or carried
by, Sublandlord or Sublandlord’s Agents.
 
9.6 Waiver of Subrogation.  Each party hereby waives every right or cause of
action for the events which occur or accrue during the Lease Term for any and
all loss of, or damage to, any of its property (whether or not such loss or
damage is caused by the fault or negligence of the other party or anyone for
whom said other party may be responsible), which loss or damage is covered by
valid and collectible fire, extended coverage, “All Risk” or similar policies
covering real property, personal property or business interruption insurance
policies, to the extent that such loss or damage is recovered under said
insurance policies.  Said waivers are in addition to, and not in limitation or
derogation of, any other waiver or release contained in this Lease with respect
to any loss or damage to property of the parties hereto.  Each party will give
its insurance carrier written notice of the terms of such mutual waiver, and the
insurance policies will be properly endorsed, if necessary, to prevent the
invalidation of coverage by reason of said waiver.
 
9.7 Notice.  Tenant shall give immediate notice to Sublandlord in case of fire
or any accident in the Premises or in the Building and of any defects therein or
in any fixtures or equipment.
 
 
ARTICLE X

 
ACCESS TO THE PREMISES
 
10.1 Access to the Premises.  Sublandlord and Sublandlord’s Agents shall have
the right to enter the Premises upon the same terms and conditions provided for
in connection with Section 17 of the Master Lease and as otherwise permitted
under the Master Lease.  
 

19

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE XI

 
FAILURE TO PERFORM, DEFAULTS, REMEDIES
 
11.1 Defaults.  Each of the following is a “Default” by Tenant under this Lease:
 
(i) Tenant fails to pay any installment of Rent or other amount due more than
five (5) days after such Rent is due (provided however, that Tenant shall be
entitled to at least one written notice during a twelve month period if such
Rent is not timely paid).
 
(ii) Tenant fails to comply with any provision of this Lease (including the
Rules and Regulations), other than the payment of Rent, and does not cure or
commence to cure such failure within twenty (20) days after written notice to
Tenant.  If such default is reasonably expected to take more than twenty (20)
days to cure, Tenant must diligently proceed to cure the default through
completion.  The notice of default will specify the provision of this Lease that
has been breached or allegedly breached.
 
(iii) The filing or execution or occurrence of:  a petition in bankruptcy or
other insolvency proceeding by or against Tenant or any guarantor of Tenant’s
obligations; an assignment for the benefit of creditors; a petition or other
proceeding by or against Tenant or any guarantor of Tenant’s obligations for the
appointment of a trustee, receiver or liquidator of Tenant or any guarantor of
Tenant’s obligations or any of Tenant’s or such guarantor’s property; or a
proceeding by any governmental authority for the dissolution or liquidation of
Tenant or any guarantor of Tenant’s obligations.
 
(iv) Tenant abandons or vacates any substantial portion of the Premises.
 
(v) Tenant petitions for or suffers its interest under this Lease to be taken
under a writ of execution.
 
(vi) Tenant defaults under any other lease with Sublandlord, now existing or
hereafter entered into.
 
(b) If a Default occurs, Tenant’s liability under all of the provisions of this
Lease will continue notwithstanding any expiration and surrender, and
notwithstanding any re-entry or repossession or dispossession under the terms of
this Lease.  Further, Tenant shall pay any reasonable legal fees and costs and
expenses incurred by Sublandlord as a result of Tenant’s Default to Sublandlord
upon demand.
 
11.2 Remedies.  If a Default by Tenant occurs, Sublandlord may, at its option
and without waiving any other right or remedy available to it:
 
(a) Terminate this Lease by providing written notice of such termination to
Tenant, in which case neither Sublandlord nor Tenant shall have any further
rights or obligations under this Lease as of the date of termination, except
with respect to those amounts Tenant was obligated to pay to Sublandlord prior
to the date of such termination; or terminate Tenant’s possessory rights,
without terminating this Lease, in which case Sublandlord shall have the rights
described below.  If Sublandlord elects to terminate the Lease, Sublandlord
shall have the immediate right, after complying with all applicable legal
requirements or with Tenant’s consent in lieu thereof, to enter and take
possession of the Property, and remove all persons, furniture,
 

20

--------------------------------------------------------------------------------

Table of Contents

fixtures and equipment from the Property, at Tenant’s sole expense, in order to
recover at once, full and exclusive possession of the Property.  Regardless of
whether Sublandlord elects to terminate this Lease or terminate Tenant’s
possessory rights, Tenant shall pay to Sublandlord all costs and damages arising
out of Tenant’s Default, including, without limitation, costs of recovering
possession, costs of reletting, and attorneys’ fees.
 
(b) If Sublandlord elects to terminate Tenant’s possessory rights without
terminating this Lease, Sublandlord shall have the right, after complying with
all applicable legal requirements or with Tenant’s consent in lieu thereof, to
enter and take possession of the Property and remove all persons, furniture,
fixtures and equipment from the Property, at Tenant’s sole expense, in order to
recover at once, full and exclusive possession of the Property.  Should
Sublandlord elect to terminate Tenant’s possessory rights without terminating
this Lease, Sublandlord shall undertake to relet the Property or any part
thereof for such term or terms and at such rental or rentals and upon such other
terms and conditions as are reasonable under the circumstances, and Sublandlord
shall have the right to remodel or make alterations and repairs to the Premises
as part of the reletting process.  Any rentals received by Sublandlord from any
such reletting shall be applied as follows: first, to the payment of any
remodeling of, or alterations and repairs to, the Property; second, to the
payment of any other costs associated with the reletting, including but not
limited to brokerage commissions; third, to the payment of the Base Rent,
Additional Rent, and other charges under this Lease; and the residue, if any,
shall be held by Sublandlord and applied in payment of future Base Rent,
Additional Rent, and other charges under this Lease.  Should such rentals
received from such reletting by Sublandlord (after deducting all costs of
associated with the reletting of the Property) during any month be less than the
Base Rent, Additional Rent, and other charges under this Lease, including but
not limited to increases in operating expenses, then Tenant shall, upon receipt
of a statement from Sublandlord specifying the amount, pay the difference to
Sublandlord.  Such difference shall be calculated and paid monthly.
 
(c) Cure the Default at the expense of Tenant, in which event Tenant shall
reimburse Sublandlord for any amount expended by Sublandlord in connection with
the cure, plus interest at the Default Rate (defined in Section 11.4).
 
Sublandlord may remove and store in any warehouse, at Tenant’s cost, or, in
Sublandlord’s sole discretion, Sublandlord may deem abandoned by Tenant and
dispose of accordingly, any property belonging to Tenant, or otherwise found
upon the Premises at the time of re-entry, termination of this Lease or
termination of Tenant’s right to the Premises.  Pursuit of any of the foregoing
remedies is not a forfeiture or waiver of any Rent due to Sublandlord hereunder
or of any damages accruing to Sublandlord by reason of the violation of any of
the provisions herein contained.  Tenant shall pay all Rent and Additional Rent
to Sublandlord without any set-off or counterclaim.
 
The foregoing rights and remedies are cumulative and in addition to any other
rights granted to Sublandlord by law, and the exercise of any of them is not an
election excluding the exercise by Sublandlord at any time of a different or
inconsistent remedy.  The failure of Sublandlord at any time to exercise any
right or remedy is not a waiver of its right to exercise such right or remedy at
any other future time.
 
11.3 Breach by Tenant or Sublandlord.  In the event of any breach or threatened
breach by either party of any covenants, agreements, terms or conditions in this
Lease, the non-breaching party shall be entitled to enjoin such breach or
threatened breach and, in addition to the rights and remedies provided
hereunder, will have any other right or remedy allowed at law or equity, by
 

21

--------------------------------------------------------------------------------

Table of Contents

statute or otherwise.  The provisions of this article will be construed
consistent with Utah law, so that remedies of either party herein described are
available to the full extent but only to the extent that they are not invalid or
unenforceable under Utah law.
 
11.4 Sublandord’s Default; Tenant’s Remedies.  Sublandlord’s failure to perform
any of its covenants, agreements or obligations hereunder or under the Master
Lease within twenty (20) days after receipt of written notice thereof from
Tenant shall be deemed an event of default of Sublandlord.  If such default is
reasonably expected to take more than twenty (20) days to cure, Sublandlord must
diligently proceed to cure the default through completion.  If Sublandlord does
not cure or does not commence to cure such default, Tenant may effect such a
cure at Sublandlord’s expense.  Any sums incurred by Tenant in effecting such a
cure shall be paid by Sublandlord within thirty (30) days after receipt of
demand therefor, together with documentation evidencing such expense(s), to the
reasonable satisfaction of Sublandlord.  The foregoing shall not limit any
rights or remedies available to Tenant at law or in equity.
 
11.5 Payments.  Except as elsewhere provided herein, including, without
limitation, as provided in Section 1.4 regarding the payment of Base Rent, all
amounts Tenant owes to Sublandlord are due and payable within five business (5)
days from the date that Tenant receives a statement therefor.  If any payment of
Base Rent or any other sum due from Tenant to Sublandlord under this Lease is
not received within five business (5) days of when due, Tenant shall pay to
Sublandlord on demand a late charge of One Hundred and No/100 Dollars ($100.00)
plus Ten and No/100 Dollars ($10.00) for each day elapsing thereafter prior to
Sublandlord’s receipt of such payment, to cover Sublandlord’s cost for
administration fees and expenses incurred in conjunction with the collection of
late payments.  All amounts (including Rent) not paid when due will bear
interest from the date originally due until the date fully paid at the lesser of
(i) the “prime rate” published in the Wall Street Journal on the date as of
which the interest in question commences to accrue plus two percent (2%), or, if
the name publication is not then in print, that financial news publication (if
any) with the largest U.S. circulation, or (ii) the highest lawful rate (the
“Default Rate”).  If Tenant fails to timely pay three (3) installments of Rent
during any consecutive twelve-month period, Sublandlord may terminate this
Lease.
 
11.6 Mediation.  The parties shall attempt in good faith to resolve any dispute
or claim arising out of or relating to this Lease promptly by confidential
mediation under the CPR Mediation Procedure in effect on the Commencement Date,
before resorting to litigation.  If such dispute or claim is not settled by the
parties through mediation within forty-five (45) days after the first meeting of
the parties with the mediator to discuss the matter, or if the parties agree to
terminate mediation sooner, then either party may initiate a litigation action
subject to all of the terms and conditions of this Lease.
 
 
ARTICLE XII

 
QUIET ENJOYMENT; RESERVATIONS BY SUBLANDLORD;
NO CONSTRUCTIVE EVICTION; REPRESENTATIONS AND WARRANTIES OF SUBLANDLORD
 

22

--------------------------------------------------------------------------------

Table of Contents


12.1 Quiet Enjoyment.  So long as Tenant is not in Default, Tenant will have
peaceful and quiet possession of the Premises against all parties claiming
adversely thereto by or under Sublandlord.
 
12.2 Reservations by Sublandlord.  In addition to other rights conferred by this
Lease or by law, Sublandlord reserves the right, to be exercised in
Sublandlord’s reasonable discretion, to:  (a) change the name of the Building;
(b) change entrances and exits to the Building and to the parking structure
adjacent to the Building; (c) install and maintain a sign or signs on the
exterior or interior of the Building; (d) change the street address of the
Building; (e) designate all sources furnishing signs, sign painting and
lettering; (f) take all measures as may be necessary or desirable for the safety
and protection of the Premises or of the Building; (g) have pass keys to the
Premises; (h) repair, alter, add to, improve, build additional stories on, or
build adjacent to the Building; (i) run necessary pipes, conduits and ducts
through the Premises; (j) carry on any work, repairs, alterations or
improvements in, on or about the Building or in the vicinity thereof and, during
the continuance of any such work, to temporarily close doors, entryways, public
space and corridors in the Building; (k) interrupt or temporarily suspend
Building services and facilities; (l) change the arrangement and location of
entrances or passageways, doors and doorways, corridors, elevators, stairs,
toilets, or other public parts of the Building; and (m) grant to anyone the
exclusive right to conduct any business or render any service in or to the
Building, provided such exclusive right shall not operate to exclude Tenant from
the Permitted Use.  Tenant hereby waives any claim to damage or inconvenience
caused by such work.  This paragraph is not to be construed to diminish the
obligations of Tenant provided herein, nor to create or increase any obligation
on the part of Sublandlord with respect to repairs or improvements.  Neither
Sublandlord nor Sublandlord’s Agents will be liable to Tenant or Tenant’s Agents
for any inconvenience, interference or annoyance resulting from work done in or
upon the Premises or any portion of the Building or adjacent
grounds.  Notwithstanding anything in this Section 12.2 to the contrary, the
exercise of any of the rights set forth in this Section 12.2 by Sublandlord
shall be conducted so as to minimize any interference with Tenant’s business
operations at the Premises, shall be subject to compliance with Tenant’s
reasonable instructions and security requirements, and shall not materially
alter or adversely affect the rights or obligations of Tenant under this Lease.
 
12.3 Attornment.  Any sale, assignment, or transfer of Sublandlord’s interest
under this Lease, or in the Premises shall be subject to this Lease, and Tenant
shall attorn to Sublandlord’s successor and assigns and shall recognize such
successor or assigns as Sublandlord under this Lease, regardless of any rule of
law to the contrary or absence of contractual privity, and Sublandlord shall
ensure that in the event of such sale, assignment, or transfer, the party
attorned to has been given notice of the Lease and the terms hereof and that
such party agrees to abide by the terms of this Lease.
 
12.4 Surrender of the Premises.  No agreement to accept surrender of the
Premises is valid unless in writing signed by Sublandlord, and no employee of
Sublandlord or Sublandlord’s Agents has any power to accept such surrender prior
to the termination of the Lease.  Tenant’s delivery of keys to any employee of
Sublandlord or Sublandlord’s Agents is not a termination of the Lease or a
surrender of the Premises.
 
12.5 Master Lease.  Sublandlord and Tenant acknowledge and agree that Tenant
shall, to the fullest extent possible, be entitled to the rights, benefits and
protections afforded to Sublandlord under the Master Lease to the extent that
such rights, benefits and protections relate to the occupancy or possession of
the Premises, notwithstanding the failure of Sublandlord and Tenant to
 

23

--------------------------------------------------------------------------------

Table of Contents

enumerate in this Lease all of such obligations, rights, benefits and
protections and to specifically allocate as between Sublandlord and Tenant such
obligations.  Sublandlord covenants and agrees that it shall:
 
(a) promptly and completely fulfill all of its obligations to Prime Landlord
under the Master Lease;
 
(b) use reasonable efforts to cause Prime Landlord, under the Master Lease, to
perform all of the obligations of Prime Landlord thereunder to the extent the
obligations apply to the Premises and Tenant’s use thereof and of the Common
Areas; and
 
(c) in the event of any default or failure by Prime Landlord to perform its
obligations as contemplated by the immediately preceding subparagraph (b),
Sublandlord shall, upon notice from Tenant, make demand upon Prime Landlord to
perform its obligations under the Master Lease within ten days of notice from
Tenant and/or enter into negotiations with Prime Landlord regarding the event of
default or failure by Prime Landlord; provided, however, that Sublandlord shall
have no obligation to commence litigation against Prime Landlord.
 
12.6 Representation and Warranties of Sublandlord.  Sublandlord represents and
warrants to Tenant that, to its knowledge, (i) a true and correct copy of the
Master Lease is attached as Exhibit E, and that there are no other agreements,
letter agreements, side agreements, amendments, modifications, waivers, writings
or other matters amending, modifying, waiving, changing or otherwise affecting
the Lease or any term or provision thereof; (ii) the Master Lease is, as of the
date of this Lease, in full force and effect; (iii) any information provided
regarding actual or estimated Other Charges or that has been provided or
delivered to Tenant is true and accurate and does not fail to disclose any
material fact relating to the Other Charges; (iv) as of the date of this Lease,
there exists no Event of Default (as defined in the Master Lease); (v) except as
otherwise disclosed in writing to Tenant, Sublandlord has not received any
written notice from a governmental entity of a claim that the Building or the
Common Areas do not comply with all laws applicable thereto; (vi) Sublandlord is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, with all requisite power and authority to
enter into and carry out its obligations under this Lease and such other
agreements and instruments to be executed and delivered by Sublandlord in
connection herewith; (vii) each officer who executes this Lease and such other
agreements and instruments has been duly authorized to so act by all requisite
action on its part; (viii) Sublandlord has caused no mortgages, trust deeds or
contracts for sale to encumber the leasehold interest in the Premises other than
those that have been disclosed in writing to Tenant; and (ix) no proceedings are
presently pending or, to the knowledge of Sublandlord, threatened, for the
taking by exercise of the power of eminent domain, or in any other manner for a
public or quasi-public purpose, of all or any part of the Building.  All of the
representations and warranties made in this subsection shall survive the
execution of this Lease for the Term.
 
12.7 Representations and Warranties of Tenant.  Tenant represents and warrants
to Sublandlord that (i) it is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, with all
requisite power and authority to enter into and carry out its obligations under
this Lease and such other agreements and instruments to be executed and
delivered by Tenant in connection herewith; and (ii) each officer who executes
this Lease and such other agreements and instruments has been duly authorized to
so act by all requisite action on its part.
 

24

--------------------------------------------------------------------------------

Table of Contents
 
ARTICLE XIII

 
RULES AND REGULATIONS
 
13.1 Rules and Regulations.  Tenant shall observe and abide by the Rules and
Regulations set forth on Exhibit B.  Sublandlord may revise the Rules and
Regulations or adopt new ones for the reputation, safety, care or cleanliness of
the Building or Premises, or the operations and maintenance thereof and the
equipment therein, or for the comfort of Tenant and the other tenants of the
Building; provided, however, that any revisions to the Rules and Regulations or
the adoption of any new Rules and Regulations shall not alter any of Tenant’s
rights or increase its obligations under this Lease.  Notwithstanding any
provision herein to the contrary, Tenant shall not be bound by the Rules and
Regulations unless Sublandlord and any other tenants within the Properties are
bound by the Rules and Regulations (including that Tenant shall have the right
to enforce such Rules and Regulations against Sublandlord) and such Rules and
Regulations are not arbitrarily enforced.
 
 
ARTICLE XIV

 
COMMUNICATIONS
 
14.1 Communications.  No notice, request, consent, approval, waiver or other
communication under this Lease is effective unless the same is in writing and is
hand delivered, sent via nationally recognized overnight courier or mailed by
registered or certified mail, postage prepaid, or sent via facsimile (with
electronic or telephonic verification of receipt and copy by regular mail,
certified mail or overnight courier) addressed as follows:
 
(a) If intended for Sublandlord, a communication is effective if mailed to the
address designated as Sublandlord’s Notice Address in Section 14.2 or to such
other address as Sublandlord designates by giving notice to Tenant (or sent via
facsimile to the facsimile number with verification as provided above), with a
copy to the address designated as Sublandlord’s Notice Copy Address in Section
14.2 (or sent via facsimile to the facsimile number with verification as
provided above), or to such other person or party as Sublandlord shall designate
by notice to Tenant.
 
(b) If intended for Tenant, a communication is effective if mailed to the
address designated as Tenant’s Notice Address in Section 14.2 or to such other
address as Tenant designates by notice to Sublandlord (or sent via facsimile to
the facsimile number with verification as provided above) with a copy to the
address designated as Tenant’s Notice Copy Address in Section 14.2 (or sent via
facsimile to the facsimile number with verification as provided above), or to
such other person or party as Tenant designates by notice to
Sublandlord.  Notice may be given to Tenant by Sublandlord or Sublandlord’s
attorney acting as Sublandlord’s authorized agent.
 
Any notice given by certified mail is effective when the return receipt is
signed or refusal to accept the notice is noted thereon.  Any notice given by
overnight courier or hand delivery is effective upon receipt or refusal to
accept.  Any notice given by facsimile is effective upon electronic or
telephonic verification so long as a copy is also sent via regular mail,
certified mail or overnight courier.
 
14.2 Notice Addresses.
 
(a) Sublandlord’s Notice Address:
 

25

--------------------------------------------------------------------------------

Table of Contents
 
Franklin Development Corporation
2200 West Parkway Boulevard
Salt Lake City, Utah 84119
Attn:  Stephen D. Young
facsimile: (801) 817-8747


(b)   Tenant’s Notice Address:
 
Franklin Covey Products, LLC
2250 West Parkway Boulevard
Salt Lake City, Utah 84119
Attn:  Sarah Merz
facsimile: (801) 817-8069
telephone: (801) 801-817-4022


(c)   Tenant’s Notice Copy Address:
 
Snell & Wilmer, LLP
15 West South Temple, Suite 1200
Beneficial Tower
Salt Lake City, UT 84101
Attn: John Weston, Esq.
facsimile: (801)257-1900
telephone: (801)257-1800




ARTICLE XV

 
MISCELLANEOUS PROVISIONS
 
15.1 Tenant Estoppel Certificates.  Tenant agrees, at any time and from time to
time, upon not less than five (5) days prior written notice by Sublandlord, to
execute, acknowledge and deliver to Sublandlord a written statement containing
the following information: (a) certification that this Lease is unmodified and
in full force and effect (or if there have been modifications, that the Lease is
in full force and effect as modified and stating the modifications), (b) a
statement regarding the dates to which Tenant has paid the rent and other
charges hereunder, (c) a statement as to whether to the best of Tenant’s
knowledge, Sublandlord is in Default in the performance of any covenant,
agreement or condition contained in this Lease, and, if so, a specification of
each such Default of which Tenant may have knowledge, (d) a statement of the
amount of monthly rent plus rent increases, if any, (e) a statement of the
amount of the security deposit, if any, (f) a statement of the address to which
notices to Tenant should be sent; and (g) any other information reasonably
requested by Sublandlord.  Any such statement delivered pursuant hereto may be
relied upon by any owner of the Building, any prospective purchaser of the
Building, and any present or prospective mortgagee, deed of trust holder or
trustee for bond holders with respect to the Building or of Sublandlord’s
interest.  If Tenant fails to furnish an Estoppel Certificate within ten
business days (10) days after request therefor, such failure shall be deemed a
default hereunder and, moreover, it shall be conclusively presumed that: (a)
this Lease is in full force and effect without modification in accordance with
the terms set forth in the request; (b) that there are no breaches or defaults
on the part of Sublandlord; and (c) no more than one month’s rent has been paid
in advance.  
 

26

--------------------------------------------------------------------------------

Table of Contents
 
15.2 Termination Option.  Tenant may, at its option, terminate this Lease with
respect to the Call Center Space.  For the purposes of this Section 15.2, the
“Call Center Space” consists of approximately 15,426 rentable square feet on the
first floor and 4,914 rentable square feet on the second floor of the Patrick
Henry building.  In order to exercise this option, Tenant shall deliver written
notice of its exercise at least six (6) months prior to the desired termination
date, which notice shall be accompanied by a termination fee equal to six (6)
months’ Base Rent at the rates that would be in effect for the Call Center Space
had the option not been exercised.  Such termination fee is in consideration for
Tenant’s right to partially terminate this Lease and is not an advance payment
of Rent.  Tenant shall continue to pay Rent for the Call Center Space until the
effective date of such termination, which date shall be specified in the notice
of exercise.  Upon the effective date of such termination, the Net Rentable Area
shall be deemed reduced by 20,340 square feet, Tenant’s Share shall be deemed
reduced accordingly, and Tenant shall have no further liability or obligation
with respect to the Call Center Space under this Lease or otherwise.  Tenant
shall remove all fixtures and equipment from the Call Center Space upon
termination.  The parties agree to execute an amendment to this Lease to
effectuate the intent of this Subsection 15.2 upon Tenant’s notice of exercise.
 
15.3 Telecommunications.  Subject to applicable law, Sublandlord reserves to
itself the exclusive right to (a) place antennae and related facilities and
other equipment for the provision of telecommunications services (the
“Telecommunications Equipment”) on the rooftop or in other portions of the
Building designated by Sublandlord for such use, and (b) enter into license
agreements or leases for the use of such areas by commercial and other providers
of telecommunications services (the “Telecommunications Agreements”).  As used
in this Article XV, “telecommunications services” shall mean the implementation,
provision, facilitation and maintenance of voice, data, video or other
communication services (or any combination of the foregoing) including, without
limitation: (a) the provision and resale of point-to-point telephone
communications (including dedicated long distance service), (b) video
communications service, (c) 800-number service, (d) telephone credit or debit
card service, (e) audio or video conferencing, paging, voice mail and message
centers, (f) data transmission service, (g) access to computer “internet” or
other networked computer-based communications, (h) satellite or cable
television, (i) wideband digital networks, (j) security services, and
(k) provision of telephone, video communication or other telecommunication
equipment to consumers of such services; whether now existing or subsequently
developed and however provided, including, without limitation, wireless
transmission and reception of communication signals.  Sublandlord shall be
entitled to any and all fees or other charges payable by any such provider of
telecommunications services on account of any Telecommunications Agreements.
 
15.4 Brokerage Fees.  Except as listed below, Tenant and Sublandlord represent
and warrant that neither has incurred any liability for commissions or similar
compensation to third parties in connection with this Lease, and each party
indemnifies the other against any liability arising from any claims for a breach
of the foregoing representation and warranty.
 
15.5 Attorney’s and Professional’s Fees.  Tenant and Sublandlord agree to
reimburse each other upon demand for reasonable attorney’s fees incurred related
to a Tenant or Sublandlord Default.  In the event of litigation concerning this
Lease, the prevailing party is entitled to reimbursement of its costs respecting
such suit, or settlement thereof, including reasonable attorney’s fees, expert
fees, and fees of consultants, auditors, appraisers and other similar
professionals, such reimbursement to be paid by the unsuccessful party.
 

27

--------------------------------------------------------------------------------

Table of Contents
 
15.6 Liability of Sublandlord and Tenant.  If Sublandlord, on the one hand, or
Tenant, on the other (in either case, the “Liable Party”), is held or found to
be liable to Tenant, on the one hand, or Sublandlord, on the other (the
“Recipient Party”), for any claim, liability, loss or expense (a “Loss”)
relating to or arising from a breach of any representation or warranty contained
in this Lease, whether based on an action or claim in contract, negligence, tort
or otherwise, the amount of damages recoverable for such Loss by the Recipient
Party from the Liable Party will not exceed $3,200,000 minus the sum of (A) the
aggregate amount of Losses arising under this Agreement and paid by the Liable
Party to the Recipient Party, and (B) the aggregate amount of any liabilities
for damages arising from a breach of any representation or warranty contained in
any Transaction Agreement paid by the Liable Party to the Recipient
Party.  “Transaction Agreements” means the Purchase Agreement and the Ancillary
Agreements identified in the Purchase Agreement.
 
15.7 Tenant’s Authority.  Tenant agrees that if Tenant is a corporation
(including any form of professional association or corporation) or partnership
(general or limited): (i) the individual executing this Lease is duly authorized
to execute and deliver this Lease on behalf of Tenant in accordance with
Tenant’s organizational documents; (ii) this Lease is binding upon Tenant;
(iii) Tenant is duly organized and legally existing in the state of its
organization and is qualified to do business in the state in which the Building
is located; and (iv) upon Sublandlord’s request Tenant will provide Sublandlord
satisfactory evidence of such authority.
 
15.8 Parking.  Tenant shall have the non-exclusive right to use a proportionate
share of the number of parking spaces serving the Building equal to Tenant’s
Share as set forth in Section 1.5 above.  Sublandlord may adopt reasonable rules
and regulations applicable to all parking areas from time to time, which Tenant
shall follow and cause its employees, guests, agents and invitees to follow.
 
15.9 Sublandlord Approval.  Sublandlord’s approval when required under the Lease
is non-technical and non-legal in nature, and Tenant remains responsible for all
technical and legal aspects of any item requiring Sublandlord’s approval.
 
15.10 Unenforceability/Joint and Several Liability.  The invalidity or
unenforceability of any provision hereof will not affect or impair any other
provision.  If Tenant consists of more than one person or entity, the
obligations of each are joint and several.
 
15.11 Headings, Miscellaneous.  The headings of the several articles, paragraphs
and sections contained herein are for convenience only and do not define, limit
or construe the contents of such articles, paragraphs and sections.  All
negotiations, considerations, representations and understandings between the
parties are incorporated herein and are superseded hereby.  There are no terms,
obligations, covenants, statements, representations, warranties or conditions
relating to the subject matters hereof other than those specifically contained
herein.  This Lease may not be amended or modified by any act or conduct of the
parties or by oral agreements unless reduced and agreed to in writing signed by
both Sublandlord and Tenant.  No waiver of any of the terms of this Lease is
binding upon Sublandlord unless reduced to writing and signed by Sublandlord.
 
15.12 Force Majeure.  If Sublandlord or Tenant are prevented or delayed in the
performance of any of their covenants or obligations hereunder by circumstances
beyond their control (including, but not limited to governmental regulations or
prohibitions) such delay or nonperformance will not be a default hereunder and
will be deemed waived and accepted by the other party.
 

28

--------------------------------------------------------------------------------

Table of Contents
 
15.13 Entire Agreement.  This Lease, the exhibits and any addendum attached
hereto (which are hereby incorporated into this Lease by this reference) set
forth the entire agreement between Sublandlord and Tenant, and there are no
other oral or written agreements between them.  All prior oral or written
agreements are merged herein and superseded by this Lease.
 
15.14 Governing Law.  This Lease is governed by the laws of the State of Utah.
 
15.15 Forum Selection; Jury Trial Waiver.  Tenant hereby knowingly,
intentionally, and irrevocably agrees that Sublandlord may bring any action or
claim to enforce or interpret the provisions of this Lease in the State and
County where the Property is located, and that Tenant irrevocably consents to
personal jurisdiction in such State for the purposes of any such action or
claim.  Nothing in this Section 15.14 shall be deemed to preclude or prevent
Sublandlord from bringing any action or claim to enforce or interpret the
provisions of this Lease in any other appropriate place or forum.  Tenant
further agrees that any action or claim brought by Tenant to enforce or
interpret the provisions of this Lease, or otherwise arising out of or related
to this Lease or to Tenant’s use and occupancy of the Property, regardless of
the theory of relief or recovery and regardless of whether third parties are
involved in the action, may only be brought in the State and County where the
Property is located, unless otherwise agreed in writing by Sublandlord prior to
the commencement of any such action.
 
IN THE INTEREST OF OBTAINING A SPEEDIER AND LESS COSTLY ADJUDICATION OF ANY
DISPUTE, SUBLANDLORD AND TENANT HEREBY KNOWINGLY, INTENTIONALLY, AND IRREVOCABLY
WAIVE THE RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION, PROCEEDING, CLAIM, OR
COUNTERCLAIM BROUGHT BY EITHER OF THEM AGAINST THE OTHER ON ALL MATTERS ARISING
OUT OF OR RELATED TO THIS LEASE OR THE USE AND OCCUPANCY OF THE PROPERTY.
 
15.16 Memorandum of Lease.  Tenant may not record this Lease without
Sublandlord’s prior written consent.  
 
15.17 Not Binding Lease.  The submission of this Lease to Tenant is not an
offer.  This instrument is not effective as a Lease or otherwise unless and
until executed by and distributed to both Sublandlord and Tenant.
 
15.18 Successors and Assigns.  This Lease is binding upon and inure to the
respective parties herein, their heirs, executors, administrators, successors
and permitted assigns whomever.
 
15.19 Non-Waiver.  Neither Sublandlord’s failure to enforce or require strict
performance of any provision of this Lease, nor Sublandlord’s acceptance of Rent
with knowledge of a breach is a waiver of such breach or any future breach.
 
15.20 Counterparts.  This Lease may be executed in counterparts, each of which
shall be deemed an original, and all of which taken together shall constitute
one and the same Lease.
 
15.21 Time is of the Essence.  Time is of the essence in both Sublandlord’s and
Tenant’s performance of their obligations under this Lease.  
 
15.22 Survival of Obligations.  Any obligations of the parties specified to
survive the termination of this Lease shall so survive.
 
 
29

--------------------------------------------------------------------------------

Table of Contents
 
 (Signature page to follow)
 

30

--------------------------------------------------------------------------------

Table of Contents

IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed by
their respective representatives thereunto duly authorized, as of the date first
above written.
 


 
SUBLANDLORD:
 
FRANKLIN DEVELOPMENT CORPORATION,
a Utah corporation
 
By:
  /s/ Robert A. Whitman
Its:
  President
 
 
TENANT:
 
FRANKLIN COVEY PRODUCTS, LLC
a Utah limited liability company
 
By:
  /s/ Sarah Merz
Name:
  Sarah Merz
Title:
  Chief Executive Officer and President

